DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
FUKUNISHI et al., fails to teach wherein the fine particles (A) have a crosslinked structure crosslinked by at least one polyfunctional monomer having a polysulfide bond on which at least two successive sulfur atoms are bonded together. 
FUKUNISHI teaches a rubber composition including a rubber component comprising diene rubber, and fine particles formed of a (meth)acrylate polymer having a constitutional unit represented by formula (1): 

    PNG
    media_image1.png
    142
    401
    media_image1.png
    Greyscale

In the formula, R1 is a hydrogen atom or methyl group, R1 present in the same molecule may be the same or different, R2 is an alkyl group having 4 to 18 carbon atoms, and R2 present in the same molecule may be the same or different. 
However, FUKUNISHI does not teach the fine particles are crosslinked by at least one polyfunctional monomer having a polysulfide bond as claimed. Therefore, FUKUNISHI fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763